Case: 18-10168   Date Filed: 03/07/2019   Page: 1 of 3


                                                        [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-10168
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket Nos. 0:17-cv-62428-FAM,
                         0:12-cr-60049-FAM-1


ROGERIO CHAVES SCOTTON,

                                                          Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (March 7, 2019)

Before ED CARNES, Chief Judge, JILL PRYOR, and ANDERSON, Circuit
Judges.

PER CURIAM:
              Case: 18-10168     Date Filed: 03/07/2019   Page: 2 of 3


      Rogerio Chaves Scotton, a federal prisoner, has filed numerous pro se post-

conviction motions. The district court recharacterized two of those motions as

motions for post-conviction relief under 28 U.S.C. § 2255. Both times it did so

without giving Scotton the warnings required under Castro v. United States, 540
U.S. 375, 124 S. Ct. 786 (2003): It didn’t warn him that it was recharacterizing

those two motions as § 2255 motions; it didn’t warn him that this

recharacterization meant any later § 2255 motion he filed would be subject to the

restrictions on second or successive motions under § 2255(h); and it didn’t give

him an opportunity to withdraw or amend the motions before the court

recharacterized them. See id. at 383, 124 S. Ct. at 792. So neither of those

motions can “be considered to have become a § 2255 motion for purposes of

applying to later motions the law’s second or successive restrictions.” Id.

(quotation marks omitted); see Figuereo-Sanchez v. United States, 678 F.3d 1203,

1206 (11th Cir. 2012) (“[T]he rule in Castro [is] categorical and mandatory, and

therefore not subject to exception.”) (quotation marks omitted).

      But when Scotton later filed the present pro se motion — which he

characterized as a § 2255 motion, the first time he has characterized a motion as

such — the district court treated it as a second or successive § 2255 motion and

denied it because the motion did not meet the requirements of § 2255(h). Because

Scotton’s previous motions were recharacterized without the required notice and


                                         2
                Case: 18-10168       Date Filed: 03/07/2019      Page: 3 of 3


warning, the district court erred in dismissing his present motion as an

unauthorized second or successive petition.1

       VACATED AND REMANDED.




       1
         The government concedes that the district court erred, and the government has waived
any other arguments it may have to affirm the dismissal of Scotton’s motion on other grounds.
                                               3